DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-10 and 12 are currently pending. Claims  The amendments to the claims have overcome the previous rejection, via clarification of dependent claim 2 and the adoption of the allowable subject matter previously indicated as dependent claim 11. Accordingly the rejections are withdrawn. 
Allowable Subject Matter
Claims 1-10 and 12 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 1 the following: “the control device calculates a first gradient of the hysteresis of the drive current using the extreme values of the hysteresis of the drive current and the time interval between the extreme values and calculates a second gradient of the hysteresis using the set values of the extreme values of the hysteresis and the set value of the time interval between the extreme values of the hysteresis, and the control device sets the extreme values of the hysteresis or sets the time interval between the extreme values of the hysteresis so that a second difference value between the first gradient and the second gradient falls within a predetermined gradient threshold in a case where the second difference value is not within the predetermined gradient threshold” in combination with the other limitations in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753